DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1 and 12-21 are CANCELED.

Election/Restrictions
Claims 2, 4, 6-7, 9-11 and 22 are allowable. The restriction requirement between inventions (I-IV) and species A-G, as set forth in the Office action mailed on May 2, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 2, 2018 is partially withdrawn.  Claim 11, directed to species F no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1 and 12-21, directed to inventions I, III and IV remains withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 2, 4, 6-7, 9-11 and 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or fairly render obvious the invention provided by independent claims. The closest prior art is considered to be Burgers et al (US 2016/0279561), Burgers et al. (US 2015/0210936) and Forte (US 5,406,802). Burgers discloses an apparatus for a flowback management and C02-recovery from a post C02-stimulation flowback stream (1) comprising: a flow control zone (XV-1) in fluid communication with the post C02-stimulation flowback stream (1) to provide control of a flowrate of the post C02-stimulation flowback stream (1) and output a modified flowback stream [stream withdrawn from XV-1] (see ¶ 0033); a gas separation zone (V-100) in fluid communication with the modified flowback stream to provide separation of a gas from the modified flowback stream and output a flowback process stream (see ¶ 0034), a pretreatment zone [Membrane Unit 1 (X-100)] in fluid communication with the gas separation zone to provide removal of one or more of trace solids, aerogels, oil, hydrogen sulfides, water and non-gas liquids from the flowback process stream and output a pretreated flowback gas stream (see ¶ 0036); and a C02-capture zone [CO2 Removal--Membrane Unit 2] in fluid communication with the pretreatment zone to provide CO2-capture from the pretreated flowback gas stream and output a captured C02-flow stream (see ¶ 0038-0039; fig. 1). Burgers 936’ teaches a system for separating a carbon dioxide rich product stream and a carbon dioxide depleted stream from a flow back fluid, wherein the system comprises a flow back fluid 10 exiting the well site following stimulation of a particular formation enters a pretreatment unit 100 and then is routed to separator unit 200. The pretreatment unit 100 (dehydrator/dryer) configured to respond to target C02-stream specifications and includes known processes for the removal of water (i.e., drier) and optionally H.sub.2S, solid particulates and/or liquid hydrocarbons from the flow back fluid 10 (See Burgers 936’, ¶ 0037-0055, 0061; fig. 2). Forte teaches multiple separators that comprises high, medium and low pressure gas separators and produce a first, second and third gas stream, wherein the streams are compressed with a high, medium and low pressure compressors, wherein the compressed third gas stream withdrawn from low pressure compressor introduced into the medium pressure compressor and the two compressed stream (the second and third streams) into the high pressure compressor and compress all the streams in the high pressure compressor (col. 3, line 10 to col. 4, line 33; fig. 2, 3). 
The prior art, however, fails to anticipate or fairly render obvious of the independent claim as a whole as recited in claim 2. Therefore, there is no obvious motivation to modify the prior arts to have the missing features. Accordingly, claim 2 and those dependent thereupon are allowable over the prior art on the records.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763